At the outset, Sir, 
allow me to offer the warm and sincere congratulations 
of Solomon Islands on your election as President of the 
Assembly at its sixty-third session. I am confident that 
with your vast experience and able leadership you will 
guide this session to a fruitful outcome. You can rest 
assured of Solomon Islands unwavering support and 
cooperation during your tenure of office. 
 Through you, I acknowledge the good work of 
your predecessor, Mr. Srgjan Kerim, who has shown 
great leadership on issues of global concern, in 
particular on climate change, financing for 
development, United Nations reform and the 
Millennium Development Goals.  
 My delegation is pleased to see you, 
Mr. President, take such issues head on, presiding over 
the high-level event on the Millennium Development 
Goals as we arrive at the midpoint of our time-bound 
commitments. Unfortunately, many countries, including 
my own, are off track in terms of achieving the Goals. 
 My delegation also wishes to join others in 
conveying its gratitude and appreciation to our 
Secretary-General, Mr. Ban Ki-moon, who has worked 
tirelessly and diligently to protect and preserve the 
principles and purposes of the Charter during his first 
year in office. We wish him well as he carries on the 
good work he has begun — in particular, his regular 
briefings of the membership, making his office 
accountable and transparent in carrying out its 
activities. 
 This year our multilateral institution is being 
revisited by history and challenged by the changing 
international system. Unilateralism and changing 
postures by big Powers are creating a new global order. 
The creation of new fronts in Asia, the Pacific and 
Eastern Europe is coupled with the ongoing conflicts in 
the Middle East and parts of Africa. Above all, the 
arms race is no longer a threat, but a reality. 
 The structural imbalances of the international 
financial architecture have exposed the inability of the 
major developed markets to respond to the volatility of 
the international financial system, resulting in State 
interventions. The world economy is looking more 
precarious and unequal. For small open economies the 
results are catastrophic. Hence, we must be cautious in 
using the free market approach and recognize its 
limitations. 
 The increasing cost of food and energy is causing 
macroeconomic instability throughout the world today. 
This speaks of the complexity and weakness of the 
international system. It reflects the uneven distribution 
of wealth that continues to fail the developing 
countries, generating instability across the world. This 
can only be corrected by having an open rule-based, 
non-discriminatory and equitable trading system.  
 Furthermore, market speculation and agricultural 
subsidies continue to pose major risks to the global 
economy. The failure of the recent Doha Round is of 
concern to my delegation, as it further marginalizes the 
small economies from globalization. The issue of the 
food crisis now deserves our immediate and most 
serious consideration at this session. 
 My delegation deeply regrets that the recently 
discussed United Nations food crisis Comprehensive 
Action Plan is not matched by the required resources. 
 
 
5 08-52265 
 
Countries will therefore need to look at their own 
resources for solutions. To this end, Solomon Islands is 
working on short-, medium- and long-term solutions. 
The population is encouraged to eat locally produced 
food and to undertake community-based rice growing 
programmes. Solomon Islands hopes to further 
strengthen its relations with rice-growing countries. 
My Government commends the Republic of China on 
Taiwan for supporting Solomon Islands rice-growing 
programmes. 
 Dependency on imported fossil fuel and food is 
reversing Millennium Development Goals gains, 
painstakingly achieved over the last decades. Solomon 
Islands is no exception. Thus, cleaner energy to power 
the world economy is the way forward. In this 
connection, we look to both the North and the South 
for solutions. I wish to thank the Republic of China on 
Taiwan, Turkey, Italy and Austria for coming forward 
with community-based renewable energy programmes. 
Such cooperation preserves the indispensable character 
of our noble institution and translates into action the 
Solomon Islands rural electrification policy of bringing 
affordable electricity to 80 per cent of its population in 
the rural areas.  
 We are also exploring bulk purchasing 
arrangements with Venezuela, using the models of the 
Petro Carribe arrangement. We hope, having spent a 
third of our national budget on fuel alone, that this will 
provide Solomon Islands with some breathing space. 
 Climate change and natural disasters continue to 
create anxiety and cast a dark cloud over the future and 
survival of humanity, in particular of the 50 million 
people of small island developing States. The 
magnitude of climate change has outgrown the existing 
capacity of the United Nations system. Our multilateral 
institution is heavy on providing technical support and 
analytical data and less weighty with regard to on-the-
ground activities. Regional and subregional 
intergovernmental organizations are also going in the 
same direction, leaving countries to fend for 
themselves. Solomon Islands hopes that the Small 
Island Developing States Unit within the United 
Nations will be strengthened to effectively coordinate 
implementation of meeting the special needs of small 
island developing States. 
 Today there is already within Solomon Islands a 
steady migratory pattern of movements of indigenous 
populations from their ancestral low islands to larger 
islands as sea levels rise. This has placed much stress 
on the diverse fragile land tenure system, causing 
friction between ethnic groups. Climate change is for 
Solomon Islands a sustainable development, security 
and poverty issue — all are interlinked. It is about 
preserving our forests, about our reforestation 
programme and about providing environment-friendly 
opportunities for the resources owners in our rural 
areas. 
 On this note, Solomon Islands is embarking on an 
ambitious programme of scaling down logging, which 
is the country’s major export income-earner. My 
Government has earmarked funds for community-based 
reafforestation and reforestation programmes. It is 
hoped that over time the agriculture, tourism and 
fisheries industries will fill the forestry vacuum within 
the country’s economy, and that sustainable harvest of 
forests will become the norm. 
 The increased frequency and magnitude of 
natural disasters remind us that no country will be 
spared. Solomon Islands is still recovering from last 
year’s tsunami. We feel the pain and suffering of the 
Governments and peoples of Myanmar and the 
People’s Republic of China, hit by Cyclone Nargis and 
earthquake respectively.  
 More recently the three hurricanes that battered 
our fellow islanders in the Caribbean speak of our 
common vulnerability to natural disasters.  
 My delegation hopes that a more committed 
outcome will emerge from the Bali Action Plan.  
 Solomon Islands further notes with concern the 
proliferation of climate change financial mechanisms 
outside the multilateral process. This will once again 
disadvantage the most vulnerable countries — small 
island developing States and least developed countries. 
Climate change for us requires new and additional 
resources. Accessibility to the Adaptation Fund and 
funds for mitigation and technology transfer are at the 
heart of the solutions to climate change challenges. 
 In this light, Solomon Islands fully associates 
itself with the Alliance of Small Island States 
Declaration on the issue, as well as the recently 
adopted Pacific Islands Forum Leaders’ Niue 
Declaration on Climate Change. We further call on the 
United Nations membership to support the draft 
resolution on climate change and security. 
  
 
08-52265 6 
 
 On the issue of terrorism, Solomon Islands is 
concerned about the lack of progress on the draft 
comprehensive terrorism convention. The absence of a 
legal definition of terrorism is creating gaps in our 
global fight against terror. We continue to condemn 
terrorism in whatever form and manifestation. We urge 
the international community to weed out the evils that 
breed terrorism. Our fight against terrorism must be 
responsible and humane. 
 I take this opportunity to sincerely congratulate 
the Regional Assistance Mission to Solomon Islands, 
commonly referred to as RAMSI. The Government and 
people of Solomon Islands value its partnership with 
the Regional Mission, and I thank all participating 
Pacific Islands Forum Countries for their ongoing 
contribution and commitment. RAMSI continues to 
enjoy popular support, as it provides a unique 
opportunity and an enabling environment to rebuild 
Solomon Islands. Since assuming office nine months 
ago, my Government, the Coalition for National Unity 
and Rural Advancement, has defined its relationship 
with RAMSI and the Pacific Islands Forum through 
consultation and dialogue. This is done through 
regional and national processes. 
 Solomon Islands and RAMSI will soon 
commence negotiations on a proposed Government-
RAMSI partnership framework, which will form the 
basis of future cooperation. The guiding principles of 
the framework are that it should be people-centred, 
nationally owned and driven and aligned to 
Government priorities and policies. This should 
guarantee its sustainability and long-term success. 
 Meanwhile, our Parliamentary Foreign Relations 
Committee has been mandated by our National 
Parliament to review RAMSI. The Committee is 
expected to report its findings to Parliament next year. 
 Solomon Islands is establishing a Truth and 
Reconciliation Commission, modelled on South 
Africa’s experience, to address people’s traumatic 
experience during the three years of ethnic conflict. It 
is our hope that the process will rebuild confidence, 
trust and unity among the diverse cultural communities 
in Solomon Islands. 
 More than 80 per cent of the country’s resources 
and land are traditionally owned. Last month the 
Solomon Islands National Parliament passed a Secured 
Transactions Bill, which will make traditional assets 
bankable to allow more investment in the informal 
sector. Solomon Islands is also considering putting in 
place a Political Parties Integrity Bill to instil national 
stability and nurture its growing democracy. 
 On the issue of achieving the Millennium 
Development Goals, as a small island developing State 
with least developed country status, we find that much 
of our achievement rests on partnership with all 
stakeholders at all levels. Solomon Islands is one of the 
highest foreign aid recipient countries. This 
unfortunately has overstretched and crowded our 
national policy space in strengthening and maintaining 
good relations with all donors. Meanwhile, the 
Government welcomes new approaches by 
non-traditional donors of providing direct assistance 
using existing national institutional frameworks. This 
strengthens governance and democracy, as provided for 
under the Paris Declaration, allowing the State to 
increase its legitimacy and reach out to its population 
more meaningfully. 
 My delegation remains concerned that much of 
the debate on the Millennium Development Goals is 
centred on social commitments, from health to gender 
and from HIV/AIDS to education. Economic issues are 
given no attention, placing countries with huge youth 
and unemployed populations in an awkward and fragile 
situation. We consider such a gap as a time bomb that 
will explode and trigger more instability in the future if 
it remains unaddressed.  
 Educating our youth is the way forward. We are 
therefore grateful to those countries that continue to 
train our young people. This year a new partner, Cuba, 
is offering medical training opportunities for more than 
60 students. Solomon Islands will make every effort to 
utilize these training opportunities. 
 Within my subregion of the Pacific, the 
Melanesian Spearhead Group, after some 20 years of 
informal existence, has established a secretariat, 
located in Vanuatu. This should further strengthen 
relations among the subregion’s countries and its wider 
neighbours, as we continue to address our collective 
development aspirations. 
 We have only eight months left to register our 
continental shelf, as required by the United Nations 
Convention on the Law of the Sea. We are working 
diligently on the matter, having just accessed the 
Division for Ocean Affairs and the Law of the Sea 
Trust Fund four months ago. Solomon Islands 
welcomes the recent decision by the eighteenth 
 
 
7 08-52265 
 
Meeting of States Parties to the Convention 
recognizing the technical and resources constraints on 
many developing countries in meeting the required 
time frame of May 2009. We are determined to keep 
working on this very important issue, which will 
redefine our territorial waters. 
 I turn to sustainable development issues. Hailing 
from the world’s largest ocean, countries of the Pacific 
have relied on the ocean for their livelihood and 
economic sustenance. This has prompted certain 
countries of the Pacific, including Solomon Islands, to 
initiate sustainable management arrangements to 
protect our juvenile tuna stocks by closing pockets of 
high seas adjacent to our respective exclusive 
economic zones. 
 The review of the implementation of the 
Monterrey Consensus scheduled for late this year 
should promote global growth and better international 
development support, especially for the least developed 
countries which remain on the periphery of the 
international system. Solomon Islands hopes the 
review will also reinvigorate the operations and 
governance of the Bretton Woods institutions, to make 
them more responsive to the changing character of the 
international financial system and become an effective 
part of the multilateral system. 
 As one of the least developed countries, Solomon 
Islands looks forward to the Fourth United Nations 
Conference on the Least Developed Countries, 
scheduled for 2010, which will provide an opportunity 
to address the special challenges of the least developed 
countries. My delegation joins other least developed 
countries in looking to you, Mr. President, for 
leadership to work on the modalities of the conference 
during this session. 
 On the issue of democratization of the United 
Nations, Solomon Islands believes that our 
Organization must play a prominent role in influencing 
and shaping the dynamics of the international system. 
This can be achieved only by increasing the legitimacy 
of our premier Organization through wider 
participation of its membership. This means that 
strengthening the General Assembly is crucial. 
Ensuring that the Secretariat is representative of the 
membership is a must.  
 We also call for a genuine attempt by the 
Secretariat to undertake a universal recruitment drive, 
in particular among those that remain underrepresented 
in the Organization. This could be achieved through 
annual country competitive recruitment exams. 
Solomon Islands welcomes the recent recruitment 
exams held in Honiara, and would like to see them held 
annually. 
 On the issue of system-wide coherence, Solomon 
Islands notes the establishment five months ago of the 
joint office arrangement between the United Nations 
Development Programme (UNDP), the United Nations 
Population Fund (UNFPA) and the United Nations 
Children’s Fund (UNICEF). Having one of the largest 
UNDP country programmes in the subregion of the 
Pacific, we note with concern that more than 70 per 
cent to 80 per cent of the programmes are spent on 
consultancy, making country-United Nations relations 
distant.  
 In this regard, my delegation welcomes the 
appointment of an in-country UNDP Deputy Resident 
Representative. However, we renew our call for a fully 
fledged in-country Resident Representative. 
 Security Council reform continues to elude the 
Organization. It is like a process that has never started 
and takes the longest to finish. We have over the years 
identified elements for negotiations, yet remain 
reluctant to move into intergovernmental negotiations. 
I am confident that you will give us leadership, 
Mr. President, and plough deep in facilitating an 
intergovernmental process on Security Council reform 
by February 2009. In this connection, Solomon Islands 
reiterates its support for Japan, Brazil and India as 
permanent members in an enlarged Security Council. 
 On the issue of Taiwan, Solomon Islands 
congratulates the Government and people of Taiwan on 
the successful free and fair election of President Ma 
Ying-jeou in March this year. My delegation 
acknowledges the goodwill shown by Taiwan in 
developing an atmosphere of trust, flexibility, 
pragmatism and a positive spirit to reduce tension 
across the Taiwan Strait with greater economic 
engagement through trade, tourism and cultural 
exchange.  
 We also note the intention to replace armed 
confrontation with negotiation, and isolation with 
engagement. Resumption of direct flights between the 
two countries, increased dialogue, and people-to-
people interaction are all positive developments that 
should be encouraged. Above all, much has happened 
since the March election. 
  
 
08-52265 8 
 
 Solomon Islands calls on the international 
community to recognize the Republic of China on 
Taiwan’s good faith and build on the positive 
momentum. The international community must provide 
the Republic of China on Taiwan with the necessary 
and appropriate international space if we are to be 
responsible and contribute to the maintenance of 
international peace, stability and security along the 
Taiwan Strait. 
 Solomon Islands welcomes the 47-day Annapolis 
talks held from December 2007 into January this year. 
My delegation shares the Quartet’s support for ongoing 
Palestine and Israel negotiations to realize the shared 
goal of establishing a Palestine State by December 
2008 as a just, permanent and long-lasting solution to 
the Middle East conflict.  
 Solomon Islands further salutes Turkey for 
mediating talks between Israel and Syria in April, and 
salutes the courage of the two countries in discussing 
issues that are difficult and sensitive. 
 In conclusion, as we reflect on the range of the 
global agenda before us, we must honour and act on 
our collective commitments. We must also define a 
path that offers our people human security 
guaranteeing freedom from want, freedom from fear 
and freedom to live in human dignity. 